Citation Nr: 0702384	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness in both eyes as a result of medical treatment 
furnished at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on June 30, 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his eyes, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.




CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for treatment furnished for the eyes at a VA Medical Center 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2002, prior to the initial decision on the claim in 
February 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Although the notice letter did 
not specifically inform the veteran of the evidence necessary 
to substantiate his claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, the Board finds that the 
February 2004 and May 2004 rating decisions; the March 2005 
statement of the case (SOC); and, the March 2006 supplemental 
statement of the case (SSOC) sufficiently notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  In fact, the March 2005 SOC provided 
the veteran with the pertinent laws and regulations.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2002 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The November 2002 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
November 2002 letter informed the veteran that it was still 
his responsibility to support his claim with appropriate 
evidence.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the appellant on this 
latter element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded a 
VA examination in December 2003 and a medical opinion was 
obtained in April 2004.  

The Board does observe that the veteran's representative has 
requested that an advisory opinion from an independent 
medical expert (IME) be obtained.  However, the Board finds 
that no such opinion is necessary.  As will be explained 
below, the the record is completely devoid of any competent 
evidence or opinion that the veteran has additional 
disability as a result of VA surgery, and there are already 
two medical opinions addressing the matter.  Simply stated, 
the record in this appeal does not reflect the medical 
complexity or controversy to meet the requirements for 
obtaining an advisory opinion from an IME.  See 38 U.S.C.A. 
§§ 5103A(d) and 7109.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  In particular, the veteran has contended that 
he currently has blindness in both eyes due to surgery 
performed on his right eye in February 1976 and on his left 
eye in February 1995.  VA medical records do indicate that 
the veteran underwent a thermal sclerostomy of the right eye 
in February 1976 and that he was admitted to the Kansas City 
VA Medical Center in February 1995 with retinal detachment 
and vitreous hemorrhage in left eye.  However, he was 
transferred to a private hospital where his left eye surgery 
was performed in March 1995.  The Board also observes that a 
lay statement was submitted by a friend of the veteran in 
June 2006 in which he recalled the veteran's doctor stating 
that he messed up and had to operate again.  

Nevertheless, the December 2003 VA examiner noted that the 
veteran had end stage glaucoma with 20/100 and 1-2 degree 
central field in his right eye before the thermal sclerostomy 
of the right eye in February 1976 and commented that it was 
more likely than not that he experienced further vision loss 
immediately after the sclerostomy.  However, the discharge 
note did not include an assessment of vision, and his next 
visual assessment in August 1976 documented only light 
perception without direction in the eye.  The December 2003 
VA examiner also opined that the vision loss in the veteran's 
left eye was most likely due to the combined effects of end 
stage glaucoma, posterior uveitis, hemiretinal vein 
obstruction, and retinal detachment.  He also stated that was 
not as likely as not that the vision loss in his left eye was 
related to his VA hospital care.  Moreover, the April 2004 VA 
examiner stated that he did not find evidence that the 
veteran's visual loss was the result of carelessness, 
negligence, lack of proper skill, or error in judgment.   He 
further opined that the loss of vision was likely 
unavoidable, despite appropriately aggressive treatment, 
given the extremely advanced nature of his glaucoma when he 
first presented.  The veteran has not submitted any medical 
evidence showing otherwise.

Simply put, there is no evidence that the veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's eyes or that was 
the result of an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC for the eyes is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


